DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Status of the claims:  Claims 1-8, 10-11, 13-15, 17-24 are currently pending.  
Priority:  This application is a CON of 16/706,254 (12/06/2019, US 10851426)
16/706,254 is a CON of 15/821,329 (11/22/2017, US10533229)
15/821,329 is a CON of 14/289,155 (05/28/2014 US 9856535)
14/289,155 has PRO 61/829,537 (05/31/2013).
IDS:  The IDS dated 1/7/2022 was considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2004/0029241 cited in the IDS filed on 10/30/2020) in view of Rosenthal et al. (US 2007/0238089). 
The instant claims are drawn to a method for isolating and analyzing cells in a single-cell format comprising:
Providing a device comprising a substrate having a broad surface and a set of wells defined at the broad surface wherein each well comprises a base defined within the substrate and an open surface directing opposing the base surface.  Each well is sized to receive a single target cell of a population of cells from a direction perpendicular to the broad surface of the substrate. 
The population of cells is captured in a single-cell format, such that each captured cell and associated cell-derived contents can be identified and addressed in addressable locations corresponding to the set of wells. 
The captured cells are encapsulated at the set of wells with an encapsulation material. 
A set of process reagents are delivered to the set of wells.  The set of process reagents diffuses through the encapsulation material to the contents of the set of wells. 
Optical signals are detected from the contents of the set of wells through at least one of the encapsulation material and the substrate, wherein the optical signals represent results of the set of single-cell processing operations. 
Regarding claim 1, Hahn et al. teach encapsulating bioactive material into individual spots of a hydrogel in a known pattern on a substrate; e.g. para. [0028]. Hahn teaches encapsulating living cells within spots or in microwells, with each spot or microwell containing a different entity; e.g. para. [0033], which is reasonably interpreted as meaning single cells per microwell.  Hahn teaches employing such arrays as a combinatorial chemical screening device, 
Hahn et al. does not teach that each well is sized to receive a single cell from a direction perpendicular to the broad surface of the substrate. 
Regarding claim 1, Rosenthal teaches an array having a set of wells sized to receive a single cell perpendicular to the broad surface of a substrate comprising wells; e.g. Fig. 2,  para. [0007] and claim 1. Rosenthal teaches using their method and system is advantageous because they have the ability to pattern cells at a single-cell resolution which is easy to use and gentle on the cells; e.g. para. [0107].  Rosenthal teaches “the wells have a diameter such that they will accommodate particles, cells or other materials of about 1-1000 micrometer, or in another embodiment, the wells have a diameter such that they will accommodate particles, cells or other materials of about 1-1000 nanometer” ([0051]) and provides examples such as “For example, and in one embodiment, should patterning of lymphocytes onto a substrate be desired, then wells for use in a device to effect the same may be roughly circular, and have a diameter of roughly 10 μm” which corresponds to the instant claims “characteristic dimension” such that one of ordinary skill in the art would consider such a size.  Regarding the well coating, Rosenthal teaches “In one embodiment, the first substrate, wells, or a combination thereof is coated with a 
Hahn teaches a cell array which on of ordinary skill in the art would reasonably consider applying to single cells, particularly in view of the teaching of Rosenthal which describes the same dimensions as in the instant claims.  Hahn teaches depositing cells prior to polymerization/encapsulation ([0031]: “lymphocytes became encapsulated within the thiol-crosslinked hydrogel when droplets of the mixture were deposited as spots”) which one of ordinary skill in the art would reasonably consider in alternate means of encapsulating cells as taught by Hahn and Rosenthal and arrive at the claimed invention.  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. with the inclusion of a substrate and application of that substrate which facilitates single cell deposition within each well, using wells sized to accommodate single cells as taught by Rosenthal et al.; e.g. para. [0040]. One of skill in the art would have been motivated to use the method and system taught by Rosenthal et al. because Hahn et al. already taught cells in microwells and each microwell comprising a single entity, thereby suggesting a single cell per well and Rosenthal et al. describe their system of single cell per well deposition as being easy to use and gentle on cells; e.g. para. [0107]. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, seeding cells into wells, according to known methods (i.e., the method taught by Rosenthal et al., depositing cells into wells sized to accommodate single cells) to yield predictable results is obvious. 
 There is a reasonable expectation of success of combining Hahn et al. with Rosenthal et al. because Hahn et al. already taught living cells as being the biomaterial in wells, further teaching each microwell contains a different entity (i.e., a single cell); e.g. para. [0033] and Rosenthal et al. teach a gentle and easy approach for seeding cells into wells of a microwell plate using wells sized to accommodate a single cell. 
Regarding claim 3, Hahn et al. teach a culture reagent; e.g. para. [0031].
Regarding claim 4, Hahn et al. teach a polymer and a polymerization reagent; e.g. para. [0015].
Regarding claim 5, Hahn et al. teach a hydrogel material; e.g. para. [0018].
Regarding claim 6. Hahn et al. teach the encapsulation of cells and the diffusion of small molecules through polymer gels; e.g. para. [0007].  
Regarding claim 7, Hahn et al. teach diffusion of small molecules through the polymer; e.g. para. [0007]. Although Hahn et al. do not explicitly teach prevention of the egress of nucleic acid material, such a function is inherent to the teachings of Hahn et al. because Hahn et al. teach a polymer used in encapsulation of cells, which is also recited in instant claim 4. 
Regarding claim 8, Hahn et al. teach antibodies and viable cell encapsulation and that the encapsulated cells are expected to serve as a logical extension of bioassay development; e.g. para. [0015], which is reasonably interpreted to encompass immunohistochemistry.
Regarding claim 10, Hahn et al. teach optically transparent hydrogels with no background fluorescence; e.g. para. [0030] further teaching the detection of signal readouts from the device; e.g. para. [0034].
Regarding claim 11, Hahn et al. teach that the encapsulated cells were incubated for three hours at 37°C; e.g. para. [0031], which is reasonably interpreted to mean that a heat was applied to the encapsulated cells. 
Regarding claim 13, Hahn et al. teach standard microwell plates; e.g. para. [0033]. Standard microtiter plates would be understood to one skilled in the art to possess a cover, which is reasonably interpreted as possessing a plate adjacent to the substrate and providing a gap between the plate and a set of wells of the substrate. 
Regarding claim 14, Hahn et al. teach dispensing a solution of a polymerizing hydrogel to solid substrate; e.g. claim 18. Given that Hahn et al. teach a standard microwell plate in para. [0033], it would follow that the encapsulating hydrogel material necessarily flows through the gap between the cover of the standard microwell plate and the wells of the plate. 
Regarding claim 18, Hahn et al. teach a bioassay and the detection of fluorescence; e.g. claim 25.  Hahn et al. further teach transparent hydrogels with no background fluorescence; e.g. para. [0030]. 
Regarding claim 20, Hahn et al. teach hydrogels within microwells; e.g. para. [0033] and hydrogels having heights greater than 20 microns; e.g. para. [0031], which would necessarily require a microwell to have a depth of at least 25 microns. 
Regarding claim 21, Hahn teaches a biochip (claim 10) that one of ordinary skill in the art would reasonably consider in combination with the teaching of Rosenthal regarding microfluidic channels ([0062]: “In some embodiments, the cells, particles or other materials are applied via the use of a delivery device with microfluidic channels to deliver the cells to the surface of the device.”) and arrive at the claimed perimeter channel coupled to the wells.  
Regarding new claim 22, wherein the device further comprises a second encapsulation layer forming the base surfaces of the set of wells, Hahn teaches “the encapsulating polymer can be advantageously varied, and the encapsulation process permits deposition, onto glass slides or other surfaces, of discrete hydrogel droplets in spots or layers that encapsulate cells” ([0015]) which reasonably suggests to one of ordinary skill in the art using “deposition, onto glass slides or other surfaces” as well as distinct “layers that encapsulate cells”.  Hahn also teaches “covalent attachment of the polymer to a substrate during polymerization” “for example, fabrication of a microarray” ([0028]), and “As additional embodiments, encapsulated living cells … within such a thiol-crosslinked hydrogel might be deposited as spots or regions upon support surfaces, such as glass slides, or within microwells … such as … microtiter plates” ([0033]).  Rosenthal also teaches encapsulating cells in wells using a multilayer approach that isolates cells to form an encapsulated array (i.e. Rosenthal Fig. 2).  One of ordinary skill in the art would have had a reasonable expectation of success forming layers on a substrate to encapsulate a cell based on the teaching of Hahn and Rosenthal and arrive at the claimed invention.  
Regarding new claim 23, depending from claim 22, further comprising delivering a first process reagent of the set of process reagents across the first encapsulation layer at the open surfaces of the set of wells, and delivering a second process reagent of the set of process reagents across the second encapsulation layer at the base surfaces of the set of wells, Hahn teaches such arrays as a combinatorial chemical screening device, a drug screening device, a cell array ([0034]) allowing diffusion of small molecules ([0007]) as well as contacting the biochip with an analyte solution and detecting interactions of the biochip with the analyte solution (claim 22; [0025]: “hydrogel compositions having the desired porosity for use in assays, bioreactors and the like”;  [0034]: “flow-through devices having single or multiple channels, which might be employed as screening devices or as biosensors on systems, such as in liquid chromatography or in “lab-on-a-chip” devices”).  Similarly, Rosenthal teaches delivering process reagents across the first encapsulation layer at the open surfaces of the set of wells (i.e. Fig. 2b) and a second process reagent across the second layer (Fig. 2e-f; [0146]: “enclosed flow chamber”).  One of ordinary skill in the art would have had a reasonable expectation of success delivering reagents across the layers to the encapsulated cells using either diffusion or channels to observe effects in a bio-chip/reactor following the teaching of Hahn and Rosenthal and arrive at the claimed invention.
Regarding new claim 24, depending from claim 22, further comprising removing one of the first encapsulation layer at the open surfaces of the set of wells and the second encapsulation layer at the base surfaces of the set of wells, and providing a reagent of the set of process reagents into the set of wells, as with claim 23 Hahn teaches such arrays as a combinatorial chemical screening device, a drug screening device, a cell array ([0034]) allowing diffusion of small molecules ([0007]) as well as contacting the biochip with an analyte solution and detecting interactions of the biochip with the analyte solution (claim 22; [0025]; [0034]: “’lab-on-a-chip’ devices”).  Similarly, Rosenthal teaches delivering process reagents across the first encapsulation layer at the open surfaces of the set of wells (i.e. Fig. 2).  One of ordinary skill in the art would have had a reasonable expectation of success in delivering reagents by removing a layer and adding the reagent (i.e. Rosenthal Fig. 2b) to observe effects in a bio-chip/reactor following the teaching of Hahn and Rosenthal and arrive at the claimed invention.
Response
Applicant argues that “Hahn does not teach coupling the first encapsulation layer at open surfaces of the set of wells, and Hahn only teaches deposition within wells at best, and not as a layer at open surfaces”.  Hahn teaches “the encapsulating polymer can be advantageously varied, and the encapsulation process permits deposition, onto glass slides or other surfaces, of discrete hydrogel droplets in spots or layers that encapsulate cells” ([0015]) which reasonably suggests to one of ordinary skill in the art using “deposition, onto glass slides or other surfaces” “layers that encapsulate cells”.  Hahn also teaches “covalent attachment of the polymer to a substrate during polymerization” “for example, fabrication of a microarray” ([0028]), and “As additional embodiments, encapsulated living cells … within such a thiol-crosslinked hydrogel might be deposited as spots or regions upon support surfaces, such as glass slides, or within microwells … such as … microtiter plates” ([0033]).  Rosenthal also teaches encapsulating cells in wells using a multilayer approach that isolates cells to form an encapsulated array (i.e. Rosenthal Fig. 2).  One of ordinary skill in the art would have had a reasonable expectation of success forming layers on a substrate to encapsulate a cell based on the teaching of Hahn and Rosenthal and arrive at the claimed invention.  Thus, Applicant’s argument is not persuasive.  
Applicant argues “the term ‘removal’ are absent from Hahn. Thus, Hahn cannot possible teach ‘reversibly and removably coupled to the substrate at open surfaces of the set of wells.”  However, the instant claims do not describe a removal and the application appears to only discuss a physical removal module – thus the distinction is unclear why one of ordinary skill in the art would not know how to perform a removal of Hahn’s encapsulation layer.  Such a removal would have been obvious to one of ordinary skill in the art and furthermore, the instant claim language does not require such a step.  Therefore, this argument remains unpersuasive as to the nonobviousness of the claims. 
Applicant also argues that the amended language of “encapsulation layer reversibly and removably coupled to the substrate over open surfaces of the set of wells” distinguishes the prior art over the claims.  This argument is not persuasive because it is unclear how “over” changes the analysis as Hahn teaches an encapsulation layer applied to the substrate over a deposited cell (i.e. [0015], [0031]).  One of ordinary skill in the art would have recognized that the encapsulation applied to the cell on a substrate would be over an open surface and readily arrive at the claimed invention.
Regarding claim 22, Applicant argues that the structure of Figure 10 and the amended language is not taught by the cited art.  Hahn teaches “the encapsulating polymer can be advantageously varied, and the encapsulation process permits deposition, onto glass slides or other surfaces, of discrete hydrogel droplets in spots or layers that encapsulate cells” ([0015]) which reasonably suggests to one of ordinary skill in the art using “deposition, onto glass slides or other surfaces” as well as distinct “layers that encapsulate cells”.  Hahn also teaches “covalent attachment of the polymer to a substrate during polymerization” “for example, fabrication of a microarray” ([0028]), and “As additional embodiments, encapsulated living cells … within such a thiol-crosslinked hydrogel might be deposited as spots or regions upon support surfaces, such as glass slides, or within microwells … such as … microtiter plates” ([0033]).  Rosenthal also teaches encapsulating cells in wells using a multilayer approach that isolates cells to form an encapsulated array (i.e. Rosenthal Fig. 2; [0014]: “coated with an organic monolayer or multilayer”; [0146]: “This substrate can be any material—such as a glass slide, a cell-culture dish coated with another material, or another layer of cells.”).  One of ordinary skill in the art would have had a reasonable expectation of success forming layers on a substrate to encapsulate a cell based on the teaching of Hahn and Rosenthal and arrive at the claimed invention.   Thus, the argument is not persuasive.
Applicant argues regarding claim 23, that Hahn and Rosenthal do not teach delivery across layers as in the claimed invention.  Hahn teaches such arrays as a combinatorial chemical screening device, a drug screening device, a cell array ([0034]) allowing diffusion of small molecules ([0007]) as well as contacting the biochip with an analyte solution and detecting interactions of the biochip with the analyte solution (claim 22; [0025]: “hydrogel compositions having the desired porosity for use in assays, bioreactors and the like”;  [0034]: “flow-through devices having single or multiple channels, which might be employed as screening devices or as biosensors on systems, such as in liquid chromatography or in “lab-on-a-chip” devices”).  Similarly, Rosenthal teaches delivering process reagents across the first encapsulation layer at the open surfaces of the set of wells (i.e. Fig. 2b) and a second process reagent across the second layer (Fig. 2e-f; [0146]: “enclosed flow chamber”; [0066]: spacer between chambers and substrate; [0106]: “enclosed flow chamber, in some embodiments, (FIGS. 2 d-f), enabling utilization in perfusion culture systems”; [0146]:  “A schematic for patterning the cells is provided in FIGS. 2( a-f). Cells are pipetted onto the surface of the chip, allowing cells to fall into the microwells (FIG. 2 a). After the cells are trapped in the microwells and the other cells are rinsed away (FIG. 2 b), the chip is flipped upside down onto the desired substrate. This substrate can be any material—such as a glass slide, a cell-culture dish coated with another material, or another layer of cells. The cells then fall out of the microwells onto the substrate, where they attach after a few hours and proliferate (FIG. 2 c). The chip has also been validated in an enclosed flow chamber (FIGS. 2 d-f), enabling utilization in perfusion culture systems.).  One of ordinary skill in the art would have had a reasonable expectation of success delivering reagents across the layers to the encapsulated cells using either diffusion or channels to observe effects in a bio-chip/reactor following the teaching of Hahn and Rosenthal and arrive at the claimed invention.
Applicant argues regarding claim 24 that one of ordinary skill in the art would not have considered removing a layer to provide a reagent.  Hahn teaches such arrays as a combinatorial chemical screening device, a drug screening device, a cell array ([0034]) allowing diffusion of small molecules ([0007]) as well as contacting the biochip with an analyte solution and detecting interactions of the biochip with the analyte solution (claim 22; [0025]; [0034]: “’lab-on-a-chip’ devices”).  Similarly, Rosenthal teaches delivering process reagents across the first encapsulation layer at the open surfaces of the set of wells (i.e. Fig. 2).  One of ordinary skill investigating a cell array encapsulated would have considered following the teaching of Hahn and Rosenthal to administer a reagent to a cell for screening including removal of a layer to provide a reagent.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in delivering reagents by removing a layer and adding the reagent to observe effects in a bio-chip/reactor following the teaching of Hahn and Rosenthal and arrive at the claimed invention.
None of Applicant’s arguments are persuasive and the rejection is maintained as amended.

Claims 1-8, 10-11, 13-14, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-8, 10-11, 13-14, 18 and 20-24 above, and further in view of Deuthsch (US 2005/0014201, cited in the IDS filed 10/30/2020). 
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 are rendered obvious over Hahn and Rosenthal as detailed supra an incorporated herein.  One of ordinary skill in the art would have found the claims obvious in view of Deuthsch as it is in the same field of endeavor and teaches an individual cell biochip applicable to the teaching of Hahn and Rosenthal.
Claim 2 depends from claim 1 with the further limitation wherein the set of wells is arranged in a hexagonal close packed configuration. 
Hahn et al. and Rosenthal et al. do not teach a hexagonal well configuration.
          Regarding claim 2, Deuthsch, M. teaches hexagonal wells, teaching that this configuration was used because it results in a high-density packed wells; e.g. para. [0100].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. in view of Rosenthal et al. with the use of hexagonal close-packed wells as taught by Deuthsch, M. wherein one skilled in the art would have been motivated to combine the method of using hexagonal close-packed wells because Deuthsch, M. teaches that this configuration results in a high-density of wells.  There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Deuthsch, M. because all references use methodologies involving arrays of wells. 
Response
Applicant does not separately argue this rejection, thus the arguments are not persuasive as detailed supra.  This rejection is maintained.

Claim 1, 3-8, 10-11, 13-14, 16, 18 and 20-24 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-15, 18 and 20-24 above, and further in view of  Vrouwe et al. (US 2012/0164679, cited in the IDS filed on 10/30/2020). 
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 are rendered obvious over Hahn and Rosenthal as detailed supra an incorporated herein.  One of ordinary skill in the art would have found the claims obvious in view of Vrouwe as it is in the same field of endeavor and teaches a biological microfluidics chip applicable to the teaching of Hahn and Rosenthal.
Claim 16 depends from claim 1 with the further limitation wherein each of the set of wells comprises and first set of fluid channels configured for fluid-exchange within the system, the method further comprising diffusing one or more of the set of process reagents through each of the set of wells by way of the first set of fluid channels. 
Vrouwe et al. teach channels between a microfluidic inlet port and an opening into a well or a subset of wells. Taught is that flow rates that are equalized between wells, which provides the advantage of reduced likelihood of cross-contamination between the contents of separate wells and that each of the wells can be provided with a clean fluid; e.g. para. [0071].
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the use of fluid exchange via fluid channels as taught by Vrouwe et al. One of skill in the art would have been motivated to include the fluid channels as taught by Vrouwe et al. because Vrouwe et al. taught that using their system, there is  a reduced likelihood for cross- contamination between the contents of wells. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Vrouwe et al. because all use methodologies involving microwell plates having individual wells and the use of such devices for assaying the contents of the wells. 
Response
Applicant does not separately argue this rejection, thus the arguments are not persuasive as detailed supra.  This rejection is maintained.

Claims 1, 3-8, 10-11, 13-15, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-8, 10-11, 13-14, 18 and 20-24  above, and further in view of Helfer et al. (US 2012/0071643).
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 are rendered obvious over Hahn and Rosenthal as detailed supra an incorporated herein.  One of ordinary skill in the art would have found the claims obvious in view of Helfer as it is in the same field of endeavor and teaches biomolecule fluidics applicable to the teaching of Hahn and Rosenthal.
Claim 15 depends from claim 1 with the further limitation comprising delivering a target cell of the population of target cells into a cell removal module, upon application of a force to contents of a well of the set of wells at a pump pressure less than 10,000 Pa. 
Regarding claim 15, Rosenthal et al. teach the use of a pipette to pipette cells into microwells (i.e. application of a force to contents of a well); e.g. para. [0146]. The intended use of a pipette recited in the claim, to deliver a target cell of the population of target cells into a cell removal module is capable of being accomplished using said cell removal module upon force to the contents of a well given that Rosenthal taught the pipetting of cells. Rosenthal does not teach the pressure used.  
Rosenthal et al. are silent concerning the pressure used. 
 Regarding claim 15, Helfer et al. teach a pipette delivers a positive pressure which is typically 5-25,000 Pascals; e.g. para. [0224]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the information taught by Helfer et al. regarding the pressure needed to deliver a cell to a well.  It would have been prima facie obvious to one having ordinary skill in the art to optimize the pressure required by a pipette to deliver a particular cell to a well because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable conditions/ranges involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).  There is a reasonable expectation of success of combining Helfer et al. with Hahn et al. and Rosenthal et al. because both Rosenthal and Helfer et al. teach the use of a pipette and all three references teach the delivery of a single cell to a well. 
Response
Applicant does not separately argue this rejection, thus the arguments are not persuasive as detailed supra.  This rejection is maintained.

Claims 1, 3-8, 10-11, 13-14, 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-8, 10-11, 13-14, 18 and 20-24 above, and further in view of Vrouwe et al. (US 2012/0164679, cited in the IDS filed 10/30/2020) in view of Daridon, A. (US 2004/0229349, cited in the IDS filed 10/30/2020). 
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 are rendered obvious over Hahn and Rosenthal as detailed supra an incorporated herein.  One of ordinary skill in the art would have found the claims obvious further in view of Daridon as it is in the same field of endeavor and teaches microfluidic manipulations of cells applicable to the teaching of Hahn and Rosenthal.
Claim 17 depends from claim 1 with the further limitation wherein the device further comprises a fluid delivery module fluidly coupled to each well of the set of wells by a set of channels, wherein each of the set of channels comprises an identical length and wherein capturing the population of cells in single-cell format comprises delivering the population of cells through the fluid delivery module with cyclic actuation pressure. 
Regarding claim 17, Vrouwe et al. teach channels between a microfluidic inlet port and an opening into a well or a subset of wells. Taught is that flow rates that are equalized between wells, which provides the advantage of reduced likelihood of cross-contamination between the contents of separate wells and that each of the wells can be provided with a clean fluid, teaching that the microfluidic inlet channel may be of the same length for each well which equalizes the pressure and retains flow rates between wells, to each well or a subset of wells; e.g. para. [0071].
Vrouwe et al. do not teach delivering the population of cells through the fluid delivery module with cyclic actuation pressure.
Regarding claim 17, Daridon, A. teach a microfluidic system that can be used with cells.  Taught is the use of actuation pressures, further teaching pumping frequencies low enough to avoid damage to the cells; e.g. para. [0554].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the system taught by Vrouwe et al. wherein one skilled in the art would have been motivated to combine Vrouwe et al.’s system because Vrouwe et al. taught that a fluid delivery system in which channels are of identical length, results in equalized flow rates between wells, reducing the likelihood of contamination of adjacent wells. There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Vrouwe et al. because all use methodologies involving microwell plates having individual wells and the use of such devices for assaying the contents of the wells.
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the system taught by Daridon.  Daridon et al. describes a microfluidic method used for the manipulation of cells, teaching pumping frequencies and relative valve actuation pressures as they relate to flow rates, valve pressures, with a concern for the viability of cells in the system. In accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, a known microfluidic system used to manipulate cells, according to known methods to yield predictable results is obvious. There would have been a motivation to use a system in which variables, including pumping frequencies and relative actuation pressures were in use and by controlling these variables, one could avoid damage to cells, thereby increasing cell viability. There is a reasonable expectation of success of combining Hahn et al., Rosenthal et al. and Vrouwe et al. with Daridon because all use methodologies involving the manipulation of cells in cell-based assays. 
  Response
Applicant does not separately argue this rejection, thus the arguments are not persuasive as detailed supra.  This rejection is maintained.

Claims 1, 3-8, 10-11, 13-14, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-8, 10-11, 13-14, 18 and 20-24 above, and further in view of Serobyan et al. (US 2013/0130376). 
Claims 1, 3-8, 10-11, 13-14, 18 and 20-24 are rendered obvious over Hahn and Rosenthal as detailed supra an incorporated herein.  One of ordinary skill in the art would have found the claims obvious further in view of Serobyan as it is in the same field of endeavor and teaches single cell microarrays applicable to the teaching of Hahn and Rosenthal.
Claim 19 depends from claim 1 with the further limitation wherein each of the set of wells comprises at least 250,000 individual wells. 
Hahn et al. and Rosenthal et al. do not teach 250,000 wells. 
Regarding claim 19, Serobyan et al. teach single cells seeded into 250,000 different microenvironments; e.g. para. [0102]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. in view of Rosenthal et al. with the use of 250,000 microwells. In accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007), combining prior art elements according to known methods to yield predictable results is obvious. 
There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Serobyan et al. because all are concerned with a plurality of microwells and the seeding of individual cells in microwells. 
Response
Applicant does not separately argue this rejection, thus the arguments are not persuasive as detailed supra.  This rejection is maintained.

Conclusion
          No claims are allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639